Dismiss and Opinion Filed May 11, 2016.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00023-CV

     ETHEL LOCKHART AND/OR ALL OCCUPANTS OF 711 LENTISCO DRIVE
                 LANCASTER, TEXAS 75146, Appellants

                                               V.

      SILVER BAY PROPERTY CORP. MANAGEMENT COMPANY FOR 2012-C
                    PROPERTY HOLDINGS LLC, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-05335-B

                             MEMORANDUM OPINION
                         Before Justices Myers, Stoddart, and Whitehill
                                   Opinion by Justice Myers

       Although cautioned that failure to file their brief by May 5, 2016 could result in dismissal

of the appeal without further notice, appellants have yet to file a brief. See TEX. R. APP. P.

38.8(a)(1); 42.3(b), (c). Accordingly, we dismiss the appeal. See id.




                                                    /Lana Myers/
160023F.P05                                         LANA MYERS
                                                    JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ETHEL LOCKHART AND/OR ALL                         On Appeal from the County Court at Law
OCCUPANTS OF 711 LENTISCO DRIVE                   No. 2, Dallas County, Texas
LANCASTER, TEXAS 75146, Appellants                Trial Court Cause No. CC-15-05335-B.
                                                  Opinion delivered by Justice Myers. Justices
No. 05-16-00023-CV        V.                      Stoddart and Whitehill participating.

SILVER BAY PROPERTY CORP.
MANAGEMENT COMPANY FOR 2012-C
PROPERTY HOLDINGS LLC, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Silver Bay Property Corp. Management Company for 2012-C
Properly Holdings LLC recover its costs, if any, of the appeal from appellants Ethel Lockhart
and or/all occupants of 711 Lentisco Drive Lancaster, Texas 75146.


Judgment entered 11th day of May, 2016.